Citation Nr: 1616859	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  11-10 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a chronic right foot sprain with degenerative joint disease at the first metatarsophalangeal joint.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1993 to August 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.  

In February 2015, the Veteran testified before a Veterans Law Judge seated at the RO.  A transcript of this hearing has been added to the claims file.  

This issue was previously before the Board in May 2015, at which time it was remanded for additional development.  It has now been returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased rating for a service-connected right foot disability.  In its prior May 2015 remand order, the Board requested the Veteran be afforded a new medical examination to determine the current state of his service-connected chronic right foot sprain with degenerative joint disease at the first metatarsophalangeal joint.  Such an examination was scheduled for December 2015; however, the Veteran did not report for examination.  The Veteran informed the VA medical center at which his examination was scheduled that he was currently unavailable for examination due to recent neck surgery.  In September 2015, the Veteran underwent a surgical procedure of the cervical spine, according to private medical records.  The Veteran was told by VA personnel to contact VA when he was available for examination.  

The Veteran contacted VA in February 2016 stating he was available for examination and requesting his examination be rescheduled.  Review of the record confirms that the Veteran has indeed been able to report for medical examination and treatment; in February and March 2016, he was seen for VA outpatient treatment on multiple occasions, and he reported for unrelated VA examinations during that time.  Thus, the Board finds both that the Veteran had good cause to cancel the scheduled December 2015 examination, and has demonstrated a willingness to cooperate with VA in reporting for medical examination now that he has recovered from surgery.  Therefore, remand is warranted to afford the Veteran the necessary VA examination of his service-connected right foot disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the current level of severity of the service-connected right foot disability.  The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  The examination must include range of motion testing of the right foot, as well as whether additional limitation of motion results from pain, pain on use, weakness, incoordination, fatigability, or related factors.  The examiner must also indicate any other impairment resulting from the Veteran's right foot disability.  Any resulting neurological impairment must also be noted.  A complete rationale must accompany all medical opinions presented.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

